Case 4:19-cv-00534-GKF-JFJ Document 143 Filed in USDC ND/OK on 05/24/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OKLAHOMA
                                     TULSA DIVISION

   BENJAMIN TILLEY,                                )
                         Plaintiff,                )
                                                   )
   v.
                                                   )
   EQUIFAX INFORMATION SERVICES,                   )
   INC., TRANS UNION, LLC, ELDORADO                    Action No. 4:19-CV-00534-GKF-JFJ
                                                   )
   MOTORS, LLC, PROFESSIONAL                       )
   SOLUTIONS GROUP, LLC, and RICK JOE              )
   BECK,
                                                   )
                         Defendants.               )

                         TRANS UNION’S NOTICE OF SETTLEMENT

   TO THE HONORABLE JUDGE GREGORY K. FRIZZELL:

           Trans Union respectfully notifies the Court that Plaintiff and Defendant Trans Union

   LLC have settled all claims between them in this matter. Each party will bear its own attorneys’

   fees and court costs. Trans Union and Plaintiff will present dismissal documents to the Court as

   soon as possible. The Court should retain jurisdiction over any matters related to completing

   and/or enforcing the settlement.

                                               Respectfully submitted,

                                               /s/ Paul L. Myers
                                               JASON GOODNIGHT, OBA #19106
                                               jgoonight@tulsalawyer.com
                                               FRANDEN, FARRIS, QUILLIN, GOODNIGHT
                                               & ROBERTS
                                               Two West 2nd Street, Suite 900
                                               Tulsa, OK 74103-4514
                                               (918) 583-7129
                                               (918) 584-3814 Fax
                                               and
                                               PAUL L. MYERS
                                               pmyers@qslwm.com
                                               JUSTIN K. SAULS
                                               jsauls@qlswm.com
                                               Admitted Pro Hac Vice

                                                                                                 1
   4037797.1
Case 4:19-cv-00534-GKF-JFJ Document 143 Filed in USDC ND/OK on 05/24/21 Page 2 of 2




                                                QUILLING, SELANDER, LOWNDS,
                                                WINSLETT & MOSER, P.C.
                                                6900 N. Dallas Parkway, Suite 800
                                                Plano, TX 75024
                                                (214) 560-5452
                                                (214) 871-2111 Fax
                                                Counsel for Trans Union LLC


                                   CERTIFICATE OF SERVICE

           I hereby certify that on May 24, 2021, I electronically filed the foregoing document with

   the Clerk of the Court using the CM/ECF system which will send notification of such filing to

   the following counsel of normally record:

    Victor R. Wandres
    victor@paramount-law.net
    Paramount Law
    1202 E. 33rd Street
    Tulsa, OK 74105
    (918) 200-9272
    (918) 895-9774 Fax
    Counsel for Plaintiff



                                                /s/ Paul L. Myers
                                                PAUL L. MYERS




                                                                                                  2
   4037797.1
